Citation Nr: 0432592	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left leg nerve 
problems, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for right leg nerve 
problems, claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for degenerative disc 
disease of C4-5 and C6-7 with intervertebral disc of C7-T1.  

4.  Entitlement to service connection for adjustment disorder 
with depressive disorder claimed as nervous condition and 
depression.

5.  Entitlement to service connection for fibromyalgia.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from July 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records were received at the 
Board in June 2004.  A written waiver of initial 
consideration of the new evidence by the RO was not 
submitted.  Because additional evidence pertinent to the 
veteran's claim was received subsequent to the issuance of 
the March 2003 statement of the case, the veteran is entitled 
to have the RO furnish him with a supplemental statement of 
the case (SSOC).  The controlling regulations provide that a 
"Supplemental Statement of the Case will be furnished to the 
appellant" when additional relevant evidence is received 
"unless the additional evidence received duplicates evidence 
previously of record which was discussed in the Statement of 
the Case or Supplemental Statement of the Case."  38 C.F.R. § 
19.31(a) (2004).  Here, after the transfer of the claims file 
from the RO to the Board, the bulk of the veteran's service 
medical records were received at the Board.  Accordingly, 
because the additional service medical records are pertinent 
to the veteran's claims, a remand is required for the 
issuance of a SSOC.  38 C.F.R. § 19.9(a)(1) (2004).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Fulfillment of the VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

The veteran has made claims of service connection for left 
and right leg nerve problems, claimed as due to an 
undiagnosed illness.  He underwent a Gulf War examination in 
April 2002.  However, he has not been afforded a VA 
neurological examination to determine whether he has a left 
and/or right leg nerve disability.  Moreover, the April 2002 
Gulf War examiner has not had an opportunity to review the 
recently received service medical records.  

With regard to the claim for service connection for 
degenerative disc disease of C4-5 and C6-7 with 
intervertebral disc of C7-T1 the veteran has not been 
afforded a VA orthopedic examination to determine the 
etiology of the disability.  

The veteran was afforded a VA psychiatric examination in 
April 2002.  The diagnoses were adjustment disorder with 
depressive features, dysthymic disorder and panic disorder in 
remission.  The VA examiner has not indicated whether any of 
the veteran's psychiatric diagnoses were incurred in or 
aggravated by service.  Furthermore, the VA psychiatric 
examiner has not had an opportunity to review the recently 
received service medical records.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the AMC, in Washington, DC, for the 
following development:

1.  Afford the veteran a VA neurological 
examination to determine whether he has a 
left and/or right leg nerve disability.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  

2.  After examining the veteran and 
reviewing the complete claims folder, to 
include the service medical records, the 
VA neurological examiner is requested to 
state whether the veteran has a left 
and/or right leg nerve disability.  If 
the veteran has left and/or right leg 
nerve disabilities the VA examiner is 
requested to opine whether it is at least 
as likely as not that the veteran's left 
and/or right leg nerve disability was 
incurred in or aggravated by service or 
is due to either an undiagnosed or 
diagnosed illness.  See 38 C.F.R. § 
3.317.  All indicated special studies 
deemed necessary should be accomplished.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Afford the veteran a VA orthopedic 
examination to determine the etiology of 
the veteran's degenerative disc disease 
of C4-5 and C6-7 with intervertebral disc 
of C7-T1.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  

4.  After examining the veteran and 
reviewing the complete claims folder, to 
include the service medical records, the 
VA orthopedic examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
degenerative disc disease of C4-5 and C6-
7 with intervertebral disc of C7-T1 was 
incurred in or aggravated during service.  
The VA examiner is requested to indicate 
in the examination report that the claims 
file has been reviewed.  All indicated 
special studies deemed necessary must be 
accomplished.  The VA examiner is 
requested to provide a complete rationale 
for all conclusions reached and opinions 
expressed.  

5.  Make the claims folder available to a 
VA psychiatric examiner for review.  The 
psychiatric examiner's written opinion 
should reflect that such a review was 
conducted.  The psychiatric examiner is 
requested to express an opinion as to 
whether it at least as likely as not that 
the veteran's adjustment disorder with 
depressive features and/or dysthymic 
disorder were incurred in or aggravated 
by service, or proximately due to or the 
result of a service-connected disease or 
injury.  The psychiatric examiner should 
provide complete rationales for all 
conclusions reached and opinions 
expressed.  The veteran should be 
scheduled for another VA examination if 
deemed necessary by the VA psychiatric 
examiner.  

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

7.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



